Citation Nr: 1546614	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to exclude posttraumatic stress disorder (PTSD), as due to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs Regional Office (RO).  

A November 2014 Board decision denied entitlement to service connection for alcohol induced anxiety disorder.  The Veteran appealed the November 2014 decision to the United States Court of Appeals for Veteran's Claims and in a May 2015 order, the Court granted a Joint Motion for Remand, which broadened the issue to include an acquired psychiatric disability as secondary to a service-connected right ankle disability.  The Court remanded this issue to the Board for action consistent with the Joint Motion.  The Joint Motion specifically notes that the Veteran abandoned the claim of alcohol induced anxiety disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Per the May 2015 Joint Motion, the Board finds that additional development is needed before the claim on appeal can be decided.  The Court noted that the record indicates the Veteran has an acquired psychiatric disability that may be related to a service-connected right ankle disability.  Therefore, an additional VA examination is warranted to determine the nature and etiology of any currently present acquired psychiatric disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.





Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided with discussion of relevant medical evidence.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran.  After examination, the examiner should respond to the following:

(a) Does the Veteran have a current psychiatric disability? 

	(b) For any psychiatric disability currently diagnosed, 
or diagnosed within the appeal period, opine whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability is caused or aggravated (worsened beyond its normal progression) by the Veteran's service-connected right ankle disability.

(c) For any psychiatric disability not found to be caused or aggravated by the Veteran's service-connected right ankle disability, is at least as likely as not (50 percent probability or greater) that any psychiatric disability is otherwise related to the Veteran's active service. 
   
   
3. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




